DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 4,748,544
Ince
United States Patent 6,700,496
Francke et al.
United States Patent 7,138,926
Henry et al.
United States Patent Application Publication 2005/0139003
Cochran et al.
United States Patent Application Publication 2013/0145845
Enquist et al.
United Kingdom Patent GB 2,165,639
Renais et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4-6, 12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Renais et al. in view of Enquist et al. and Cochran et al.
Renais et al. teach a hermetically-sealed housing within which are means for receiving electromagnetic radiation; i.e., a pyroelectric, infrared detector (reference item 1).  The housing has a one-piece housing body (reference item 20) forming an interior region that is configured to receive the means for receiving electromagnetic radiation.  The housing has a window element (reference item 18) comprises a first side that faces the interior and an opposite, second side that faces away from the interior.  The window element allows the transmission of the electromagnetic radiation.  The housing body further comprises a flanging (reference item 17) on the opposite, second side of the window element.  Within the housing body is a push-fit ring (reference item 21) which is essentially a cantilever seat that supports the window element.  The push-fit ring is pressed against the window element which, in turn, causes the window element to push against the flanging.  The flanging, therefore, inherently presses the window element in the direction of the push-fit ring by Newton's Third Law of Motion.  The hermetically-sealed housing is at a vacuum or filled with an inert gas such as nitrogen.  Thus this hermetically-sealed housing is explosion-protected.
Renais et al. do not teach that the push-fit ring is integrally-formed in the interior of the one-piece housing body.  However, from Enquist et al. it is known to have a metallic housing body (reference item 9) with a flange (reference item 6) and a press fit member (reference item 7) in order to support means (reference item 2 and 4) for transmitting a gas to sensing means (reference item 3).  See figure 3.  As an alternate embodiment Enquist et al. also teach that it is known to have a one-piece housing (reference item 9) having an integrally-formed cantilever 
Finally Cochran et al. teach a one-piece housing body (reference item 30) that has an interior that will be hermetically sealed and will hold various electronics such as a printed circuit card (reference item 84) and wiper (reference item 62).  Cochran et al. teach that the housing has a seat (reference item 36) (easily seen in figure 7) that supports a sealing element (reference item 48).  The housing body has a flanging (reference item 40) which is formed as a projection of the inner wall.  The housing body has a cover element (reference item 28) with an inner surface (reference item 42) that faces the interior and an outer surface (reference item 44) that faces away from the interior.  In order to form the hermetically-sealed interior the cover (reference item 28) is placed on the sealing element.  Then the flanging is "rolled over, i.e. crimped, onto outer face 44, forcing the two parts 28, 30 together and compressing gasket 48 in the process to form sealed enclosure 31."  The hermetic seal will be both watertight and airtight.  The seal (reference item 48) obviates the need to have a push-fit ring that bites into the window element since the flanging, seat, and seal provide a similar hermetically-sealed enclosure.  The sealing element inhibits contact of the first side of the cover element with the seat.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Renais et al. with the teachings of Enquist et al. and Cochran et al. in order to provide a pressing flange for the window as this is an alternate means for securing the window so as to reduce the risk that the window comes loose, that the vacuum is compromised, and/or to avoid any damage to the window element due to the biting of the push-fit ring.  Furthermore, both Renais et al. and Cochran et al. In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
	With regard to claim 2 Renais et al., Enquist et al., and Cochran et al. collectively teach the use of an elastic sealing element (reference item 48 in Cochran et al.) that is arranged between the seat and the first side of the window element and/or between the flanging and the second side of the window element, wherein the housing body, the window element and the sealing element or elements are kept in contact with one another in a dust-tight fashion, and/or in a watertight and/or airtight fashion, by the flanging.
	With regard to claim 4 Cochran et al. teach that it is known to provide a cover that has an outer diameter that is slightly less than the inner diameter of the circular flange.  See paragraph 47.  This will form a joint in the same manner as disclosed by the applicant.  Therefore, Renais et al., Enquist et al., and Cochran et al. collectively teach a one-piece housing body that has an inner wall in the region of the window element, and a joint is formed in flameproof fashion between the window element and the inner wall.
With regard to claim 5 Renais et al. teach that the window has a diameter and that the body is cylindrical.  The one-piece body forms a recess that will receive the window.  Therefore, et al., Enquist et al., and Cochran et al. collectively teach a window element that has a cylindrical circumferential area and the one-piece housing body has a correspondingly formed recess for receiving the window element.
	With regard to claim 6 Renais et al. teach a second housing part (reference item 9) that is configured to receive the transmission and/or reception means (reference item 2,) along with the corresponding electrical components and electrical connectors.  Therefore, Renais et al., Enquist et al., and Cochran et al. collectively teach a one-piece housing body that has a first one-piece housing part and a second housing part connected to the first one-piece housing part, wherein the first one-piece housing part comprises the window element and the second housing part is configured to receive the transmission and/or reception means.
With regard to claim 12 Renais et al., Enquist et al., and Cochran et al. collectively teach that the one-piece housing can be formed of a metal.  Furthermore, official notice was previously taken that the claimed materials are well known.  As the applicant did not timely traverse the taking of official notice it is now factual prior art.  One of ordinary skill would be motivated to select one or more of the claimed materials to form Renais et al.'s and/or Enquist et al.'s housing, including using a metal such as stainless steel,  so that the housing elements are durable and do not break/degrade during use.
With regard to claim 14 the Renais et al.'s housing is cylindrical.  Furthermore, it is clear from figure 1 that a window area that is not covered by the flanging of the window element is 80% or more of the cross-sectional area.  
With regard to claim 17 Renais et al., Enquist et al., and Cochran et al. collectively teach an elastic sealing element (reference item 48 in Cochran et al.) that is inserted at the side of the 
With regard to claims 18 and 19 Renais et al., Enquist et al., and Cochran et al. collectively teach a cantilever seat that is integrally formed in the interior of the one-piece housing body and comprises a projection of an inner wall of the one-piece housing body.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Renais et al., Enquist et al., and Cochran et al. as applied to claim 6 above, and further in view of Ince.
Renais et al., Enquist et al., and Cochran et al. teach a housing having two parts as discussed above.  The first part (reference item 20 in Renais et al.) is connected to the second part (reference item 9 in Renais et al.).  This connection must be hermetic.  
Renais et al. is silent as to how the second housing piece is actually joined to the first housing piece.  However, the applicant states that their flameproof connection is a threaded coupling.  A flameproof threaded coupling would also be a hermetically-sealed coupling as gases could not enter the joined housing.  Official notice was previously taken that threaded couplings are well known and one of ordinary skill would be motivated to use these so that the second housing can be removed from the first housing when the detector needs to be replaced.  Furthermore, Ince teach that it is known to provide a first housing part (reference item 14) that is threaded onto a second housing part (reference item 12).  Ince teaches "[t]he torch shown in FIG. 1 is designated generally by reference numeral 10. The torch 10 has a tubular cylindrical casing 12 to which a head 14 is secured, in an hermetically sealed manner, by means of a screw threading."
et al., Enquist et al., and Cochran et al. with the teachings of Ince in order to couple the first and second housing members using a threaded connection as it is known such connections are hermetic and this would further allow the two housings to be detached so that a defective sensor can be replaced.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Renais et al., Enquist et al., and Cochran et al., as applied to claim 6 above, and further in view of Ince and Henry et al.
Renais et al., Enquist et al., and Cochran et al. teach a housing having two parts as discussed above.  The first part (reference item 20 in Renais et al.) is connected to the second part (reference item 9 in Renais et al.).  This connection must be hermetic.  
Renais et al. is silent as to how the second housing piece is actually joined to the first housing piece.  However, the applicant states that their flameproof connection is a threaded coupling.  A flameproof threaded coupling would also be a hermetically-sealed coupling as gases could not enter the joined housing.  Official notice was previously taken that threaded couplings are well known and one of ordinary skill would be motivated to use these so that the second housing can be removed from the first housing when the detector needs to be replaced.  Furthermore, Ince teach that it is known to provide a first housing part (reference item 14) that is threaded onto a second housing part (reference item 12).  Ince teaches "[t]he torch shown in FIG. 1 is designated generally by reference numeral 10. The torch 10 has a tubular cylindrical casing 12 to which a head 14 is secured, in an hermetically sealed manner, by means of a screw threading."  Furthermore, Henry et al. teach that threaded connections can be used to join two 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Renais et al., Enquist et al., and Cochran et al. with the teachings of Ince and Henry et al. in order to couple the first and second housing members using a threaded connection as it is known such connections are hermetic and this would further allow the two housings to be detached so that a defective sensor can be replaced.
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Renais et al., Enquist et al., and Cochran et al. as applied to claim 1 above, and further in view of Francke et al.
Renais et al., Enquist et al., and Cochran et al. teach the claimed invention including the need for the window to be transparent to the electromagnetic radiation which is desired to be measured such as infrared radiation.  Renais et al.'s window can be formed of a polymer such as polyethylene. Official notice is taken that infrared radiation occurs in the wavelength range from about 780 nm to about 1 mm (0.78 µm to 1,000 µm).  Renais et al.'s window is taught as transmitting electromagnetic radiation in the wavelength range from 8 µm to 14 µm.
Renais et al., Enquist et al., and Cochran et al. do not expressly state that there is a signal evaluation unit as part of means for receiving electromagnetic radiation.  Francke et al. teach an electromagnetic radiation sensor having a housing (reference item 11), a window element (reference item 13), and a sensor (reference item 12).  The window can be formed of a quartz 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Renais et al., Enquist et al., and Cochran et al. with the teachings of Francke et al. in order to form the window using a preferred material such as a polymer or quartz so that the desired wavelength range can be transmitted to the detector.  Furthermore, there is no patentable difference as to where the signal evaluation unit is located (within the housing or external to the housing) as in either case the detector's signal must always be processed so that the user can be informed of the results. 
Additional Prior Art
United States Patent 3,539,803 to Beerman teaches a one-piece protected housing for means to detect/receive electromagnetic radiation.  The one-piece housing (reference item 12) has a generally cylindrical shape with an upper portion forming a seat (not numbered).  Within the housing are the various means (reference item 14, 26) for receiving the radiation.  Mounted to the housing is a circular/cylindrical window element (reference item 13) such that the window rests on the seat.  The window has a first side that faces the interior of the housing.  The window has a second side that faces away from the interior.  The window "is characterized by being transparent to the radiation which is desired to be measured."  The interior of the housing is to be evacuated.  See the abstract.  
United States Patent Application Publication 2011/0168899 to Cheshire et al. teach that it is known to use an adhesive (reference item 179) to secure a light transmitting elements (reference item 72) to a housing (reference item 75).
Allowable Subject Matter
Claims 3 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  With regard to claim 3 the prior art does not appear to teach the explosion-proof housing where.
wherein the elastic adhesive is arranged between the first side of the window element and the seat that is located in the interior of the housing body, and between the circumferential area and an inner wall of the housing body, and the window element and the elastic adhesive seal the housing in a dust-tight fashion, and/or a watertight and/or airtight fashion.
With regard to claim 15 the prior art does not appear to teach the explosion-proof housing where
one or more further first housing parts, which are kept available as interchange optics and which each have window elements that are distinct from the others, respectively, and/or one or more further second housing parts which each have transmission and/or reception means for electromagnetic radiation from the others, and which are kept available as interchange transmission units and/or interchange reception units.
Response to Arguments
The applicant’s arguments with respect to the claims have been considered.  The applicant discusses Renais et al. as having a push-fit ring which contacts the window element.  This is correct.  However, the applicant provides no specific arguments with regard to the combination of Renais et al. with Enquist et al., Cochran et al. or any other prior art reference.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856